Citation Nr: 1035741	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-39 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a 70 percent rating for PTSD, effective April 5, 2004.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightly insomnia, 
nightmares, intrusive thoughts, flashbacks, panic attacks, 
exaggerated startle response, hypervigilance, impaired impulse 
control, obsessive and ritualistic behaviors, concentration and 
memory deficits, and isolation from his family throughout the 
period covered by this appeal.  There is no credible evidence of 
suicidal ideations requiring intervention, perceptual 
disturbances, thought process or communications deficits, severe 
memory loss, grossly inappropriate behavior, disorientation as to 
time and place, or an inability to perform the activities of 
daily living.  

2.  Starting on February 6, 2005, and no earlier, the Veteran's 
PTSD alone resulted in total occupational impairment.  


CONCLUSION OF LAW

The criteria for an increased schedular rating of 100 percent for 
PTSD have been met, effective February 6, 2005.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006),

Here, the veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy hospital corpsman with combat 
duty with a U.S. Marine Corps unit in the Republic of Vietnam 
from December 1967 to December 1968.  The Veteran was awarded a 
Navy Achievement Medal with combat "V" and the Fleet Marine 
Combat Operations Insignia.  He contends that his PTSD is more 
severe than is contemplated by the initial rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) 
provides for a 
a 70 percent rating for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, the 
rating agency shall consider the extent of social impairment, but 
shall not assign an evaluation based solely on the basis of 
social impairment.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only insofar as it 
affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In September 2005, the RO granted total disability based on 
individual unemployability, effective February 2005, as a result 
of impairment from all service connected disabilities including 
PTSD, diabetes mellitus, tinnitus, bilateral hearing loss, and 
erectile dysfunction.  The combined rating for all service-
connected disabilities is 80 percent.

Service personnel records showed that the Veteran provided combat 
medical care while assigned to a Marine unit in Vietnam.  In a 
June 2004 questionnaire, the Veteran described two traumatic 
events consistent with the unit's location and combat action.  
After transfer to hospital duty in the United States, the Veteran 
sought mental health treatment on one occasion for depression but 
was able to complete his obligated service.  

In March 2004, the Veteran sought VA mental health treatment for 
recurrent nightmares, intrusive thoughts, and insomnia related to 
his combat experiences.  Examiners noted the Veteran's report of 
a history of substance abuse in the 1970s that ended with 
successful treatment.  He reported that he was married with 
children and was employed as an optician.  He reported that he 
had difficulty interacting with coworkers and with some family 
members and preferred to remain alone.  On examination, a VA 
psychologist noted a depressed and anxious mood.  There were no 
suicidal ideations.  There were no communications, thought 
process, or memory deficits.  Insight and judgment were good.  
Nevertheless, the psychologist assigned a GAF of 50 indicating 
serious impairment of occupational and social functioning and 
prescribed medication to improve sleep.  

In November 2004, a VA psychiatrist noted a review of the claims 
file and the Veteran's reports of nightly insomnia, nightmares, 
intrusive thoughts, and flashbacks of combat events.  He reported 
experiencing panic attacks lasting 10 to 20 minutes about twice 
per week.  He displayed exaggerated startle response, 
hypervigilance, obsessive and ritualistic behaviors, and 
isolation from his family.  He also reported impaired impulse 
control in oral arguments and road rage.  He reported some 
suicidal thoughts but with no plan or intent.  On examination, 
the psychiatrist noted poor concentration and short term memory 
loss but no formal thought disorder.  Speech was labored but 
relevant and logical.  The psychiatrist diagnosed PTSD and 
assigned a GAF of 50. 

In December 2004, the RO granted service connection and a 70 
percent rating for PTSD, effective the date of claim in April 
2004.  

In a January 2005 electronic message, a former Marine lieutenant 
noted that the Veteran's unit had been sprayed with herbicide on 
a mission.  In February 2005, the Veteran submitted a claim for 
TDIU, noting that he was no longer able to work because of the 
stress of PTSD and concern for his health.  The Veteran's 
employer confirmed that the Veteran ceased work because of 
unspecified disabilities.  

The Veteran applied for Social Security Administration (SSA) 
disability benefits.   The claims file contains the relevant 
treatment records but no adjudicative records to show the 
effective date or reasons for an award of benefits.  In addition 
to VA records from September 2000 to January 2005, the Veteran 
was examined in February 2005, March 2005, and May 2005 by SSA 
clinicians.  In March 2005, a psychologist noted symptoms similar 
to those noted by the VA psychiatrist in November 2004.  The 
psychologist noted difficulty with concentration and short term 
memory but no thought or speech impairments.  Insight and 
judgment were intact, and the Veteran was able to write 
sentences, perform calculations, and accomplish the activities of 
daily living although he required prodding to maintain good 
hygiene.  He was able to leave the home for minor shopping but 
relied on his spouse for major purchases and financial 
management.  He psychologist concluded that the Veteran would 
have difficulty functioning consistently in a work setting.  A 
May 2005 functional capacity assessment showed markedly limited 
capacity in sustained concentration and persistence and social 
interaction and adaptation.  In April 2005 questionnaires for the 
SSA, the Veteran and his spouse noted that the spouse performed 
most household chores and financial management.  The Veteran 
attended church services but otherwise spent his time at home 
with a lack of energy due to medication.  

In September 2005, the RO granted a total rating based on 
individual unemployability, effective when the Veteran ceased 
working in February 2005.  

In a December 2005 RO hearing, the Veteran described his 
continuing symptoms as were previously noted by clinicians 
including nightmares and insomnia related to his combat 
experiences.  He stated that he participated in group therapy and 
attended a church but otherwise remained socially isolated. 

VA outpatient records from December 2004 to November 2008 showed 
that the Veteran participated regularly in group therapy for 
former combat medics and received follow-up mental health care 
several times per year with renewed prescription medication.  The 
records showed that the Veteran was also receiving treatment for 
many organic disorders including diabetes, hypertension, kidney 
failure, anemia, cirrhosis, lymphadenopathy, hepatitis C 
infection, hearing loss, and tinnitus and underwent several tests 
for possible prostate cancer.  

In April 2009, a VA psychologist noted a review of the claims 
file and the Veteran's reports of continued symptoms related to 
combat.  The Veteran continued to live with his spouse and two 
adult children and attended church services but otherwise 
performed daily activities alone at home.  The Veteran reported 
recurring nightmares, hypervigilance, exaggerated startle 
response, insomnia, avoidance of crowds, and feelings of 
detachment from others including his family.  He reported 
impaired concentration, depressed mood, and anxiety related to 
his overall health.  However, the Veteran reported no suicidal 
ideations or perceptual disturbances.  On examination, the 
psychologist confirmed the concentration and long term memory 
deficits.  However, the Veteran's speech and though processes 
were logical and goal directed.  He displayed fair judgment and 
insight.  The psychologist diagnosed moderate chronic PTSD and 
assigned a GAF of 50.  He noted that it was difficult to assess 
the contribution of the PTSD symptoms on the Veteran's ability to 
work but concluded that the symptoms did represent a significant 
impairment in his ability to seek, gain, and maintain employment 
and his ability to maintain interpersonal connections.  He noted 
that the Veteran was completely socially isolated with the 
exception of interactions with his immediate family.  

The Board concludes that an increased rating to 100 percent is 
warranted, but only for the period from February 6, 2005.  An 
initial rating in excess of 70 percent prior to February 6, 2005 
is not warranted.  The weight of credible medical and lay 
evidence showed that the Veteran experienced the same 
constellation of PTSD symptoms throughout the period covered by 
this appeal.  The symptoms included nightly insomnia, nightmares, 
intrusive thoughts, flashbacks, panic attacks, exaggerated 
startle response, hypervigilance, impaired impulse control, 
obsessive and ritualistic behaviors, concentration and memory 
deficits, and isolation from his family.  The Board places great 
probative weight on the lay evidence provided by the Veteran and 
his spouse to VA and to his clinicians regarding his experiences 
in combat and his post-service symptoms.  His reports are 
consistent with a clear record of substantial and traumatic 
combat service.  He has also pursued appropriate treatment over a 
sustained period of time.  However, the Veteran has not reported 
nor have clinicians noted suicidal ideations requiring 
intervention, perceptual disturbances, thought process or 
communications deficits, severe memory loss, grossly 
inappropriate behavior, disorientation as to time and place, or 
an inability to perform the activities of daily living.  The 
Veteran is socially isolated but he does maintain relationships 
with his family.   GAF scores were consistently at 50, above the 
score appropriate for symptoms indicative of impairment of 
thought processes, communication, neglect of family, and 
commission of violent acts.  

The Board concludes that the dispositive matter in assessing the 
severity of the PTSD symptoms is the impairment of occupational 
function.  The 100 percent rating is warranted from the date he 
was unable to work due to symptoms of PTSD.  Prior to February 
2005, the Veteran was able to work as an optician, manufacturing 
eyeglasses.  There is no indication that this occupation involved 
interaction with customers.  The Board is mindful that the 
Veteran also experiences depression and anxiety associated with 
many organic disorders that manifested during the period covered 
by this appeal.  Some but not all disorders are service-connected 
and related to exposure to herbicide in service.  In granting an 
increased rating of 100 percent, effective in February 2005, the 
Board places greatest probative weight on the following factors.  
At the time the RO granted TDIU, the Veteran's service-connected 
disabilities were PTSD, diabetes, bilateral hearing loss, and 
tinnitus.  Among these disabilities, the weight of clinical 
evidence is that the chief contributor to the Veteran's 
unemployability was PTSD and not the use of medication for 
diabetes or his hearing disabilities.  Further, the Board places 
greatest weight on the assessments of the SSA examiners in 2005 
and the VA psychologist in 2009 who concluded that the 
occupational impairment imposed by PTSD symptoms was significant 
even though they were unable to separate the contribution from 
the Veteran's reaction to his organic disorders.  

Notwithstanding the absence of many individual characteristics of 
the rating criteria for 100 percent and the GAF scores not less 
than 50, and resolving all doubt in the Veteran's favor, the 
Board concludes that since February 6, 2005, the Veteran's PTSD 
was the substantial cause of total occupational impairment.  
Accordingly, the schedular 100 percent rating for that disability 
is warranted from that day forward.






ORDER

An increased rating of 100 percent for PTSD is granted, effective 
February 6, 2005, subject to the legal criteria governing the 
payment of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


